DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 08/04/2022.
	Claims 1, 4, 6-7 and 9-15 have been amended. Claims 2-3 have been canceled. Claims 1 and 4-15 remain pending in the application. 


Response to Amendment

The amendment filed 08/04/2022.has been entered. Claims 1, 4, 6-7 and 9-15 have been amended. Claims 2-3 have been canceled. Claims 1 and 4-15 remain pending in the application. 
Applicant amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 03/04/2022. The objection has been withdrawn in view of the amended Drawings.
Applicant amendments to the Claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 03/04/2022. The objection has been withdrawn in view of the amended Claims.
Applicant amendments to the claims have overcome the 35 U.S.C. § 112f claim interpretation previously set forth in the Non-Final Office Action mailed on 03/04/2022. The claim interpretation has been withdrawn in view of the amended Claims.
Applicant amendments to the claims have overcome the 35 U.S.C. § 112b rejections previously set forth in the Non-Final Office Action mailed on 03/04/2022. The rejection has been withdrawn in view of the amended Claims.




Response to Arguments


 	 
Regarding Applicant’s arguments, on page 6-12 of the remark filed on 08/04/2022, on the newly amended limitations of independent claim 1: “wherein the authentication writing operation comprises writing at least one authentication block comprising authentication information asserting that all information prior to the at least one authentication block is verified and voted for by a majority of trusted authentication nodes”,
The newly amended limitations of independent claim 15: “operable to issue an authentication block by performing an authentication writing operation comprising writing at least one authentication block having an authentication time and comprising authentication information asserting that all information prior to the at least one authentication block is verified and voted for by a majority of trusted authentication nodes;” arguments are not persuasive.
Applicant further argues on pages 10-11 of the remarks filed on 08/04/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate  writing authentication blocks asserting that all the information prior to the at least one authentication block is verified. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. White teaches on Par. (0100) writing authentication blocks or adding information in blocks that are added to the blockchain ledger. White further describes on Par. (0116) that authentication blocks assert all the information prior is verified by way of a current transaction or block including linking information to a previous block that is validated. White further discloses on Par. (0124) all the information prior to the authentication block is verified by describing a current transaction with a validity time that is the same as a previous number of transactions with the same validity period. White describes in Par. (0124) that if a transaction is permitted indicated by the validation response that a second transaction is completed. White also teaches on Par. (0112) a voting for by a majority of trusted authentication nodes by way of a consensus protocol that vote on various blocks on the blockchain ledger from other network nodes. Examiner suggest further defining the claims by incorporating what “all the information” includes. Examiner suggest incorporating embodiments found in the instant application specification page 10 lines 5-20 that describe all the information being authenticated by checking if the block has been written before or after the timeout value from the last block as well as an alarm that is triggered. This further enhances the writing and assertation step of the claim. Examiner states that as the claims are presently written the phraseology of “writing authentication blocks asserting that all the information prior to the at least one authentication block is verified” could broadly and reasonably be interpreted that a previous block or transaction is verified and the succeeding/ next block in the blockchain contains a previous hash or information of the verified block prior to writing or adding the block of the ledger. Examiner suggest amending the claims to teach away from the common principles of a blockchain ledger to advance prosecution into a positive direction. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claim 9 line 5, the applicant recites the limitation “the last authentication block”, this is unclear because the last authentication block lacks antecedent basis as it was never previously recited in the claims. This creates confusion as to which last authentication block the applicant is referring to. The specifications state on Page 5 lines 1-15 “this method provides a simplified design, since there is no need to provide counters in the blocks. In this case, the information is accepted as valid not only if it is written before the last authentication block, but also if it has been written a short time after the last authentication block. The quantity of this "short time" is provided by the timeout value. The timeout value may be defined in the authentication block or in other element of the ledger,”. Therefore it will be broadly and reasonably interpreted that the last authentication block is referring to a last block in a blockchain ledger. Examiner suggest amending the claims by using the phrase “a” in front of last authentication to recite proper claim language when first reciting a claim.

In regards to Claim 9 lines 6-7, the applicant recites the limitation “a last authentication block”, this creates confusion because it is unclear if the applicant is referring to the last authentication block already recited.. The specifications state on Page 5 lines 1-15 “this method provides a simplified design, since there is no need to provide counters in the blocks. In this case, the information is accepted as valid not only if it is written before the last authentication block, but also if it has been written a short time after the last authentication block. The quantity of this "short time" is provided by the timeout value. The timeout value may be defined in the authentication block or in other element of the ledger,”. Therefore it will be broadly and reasonably interpreted that a last authentication block is referring to the last authentication block previously recited. Examiner suggest amending the claims by using the phrase “the” in front of last authentication to recite consistent claim language and to eliminate confusion.

In regards to Claim 10 line 5, the applicant recites the limitation “a last authentication block”, this creates confusion as to which last authentication block the applicant is referring to. If it is the same last authentication block from claim 9 or if it is a new embodiment of a last authencation block. The specifications state on Page 5 lines 1-15 “this method provides a simplified design, since there is no need to provide counters in the blocks. In this case, the information is accepted as valid not only if it is written before the last authentication block, but also if it has been written a short time after the last authentication block. The quantity of this "short time" is provided by the timeout value. The timeout value may be defined in the authentication block or in other element of the ledger,”. Therefore it will be broadly and reasonably interpreted that a last authentication block is referring to the last authentication block previously recited. Examiner suggest amending the claims by using the phrase “the” in front of last authentication to recite consistent claim language and to eliminate confusion. 




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-7, 9 and 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S Pub. No. 20210391041, hereinafter referred to as “White”) in further view of Falk et al. (U.S Pub. No. 20200117585, hereinafter referred to as “Falk”)

	Regarding Independent Claim 1 (Currently Amended), White teaches 5creating a chain of data blocks, where each block comprises a signature which is based at least on information of a previous block; (Par. (0100) “may store the access information using a distributed ledger or blockchain architecture, and provide information in blocks that are added to a distributed ledger or blockchain maintained by the vaccine service 41. For example, each time a venue operator allows a user into a venue, the venue access point records the information about the health safety certification the venue control 61 received prior to allowing access to the user. In that way, the venue control 61 and/or the vaccine service 41 produces a chain of access record for every user allowed into the venue,”; creating a chain of data blocks ( produces a chain of access records/ blocks added to a distributed ledger)), (Par. (0116) “The blocks also may, but need not, include information linking a succeeding block to a previous block. For example, a succeeding block includes a hash of a previous block. When implemented in this fashion, the distributed ledger 522 is referred to as a blockchain.”; each block comprises a signature based on a previous block ( hash of a previous block)), 
performing an authentication writing operation in the chain of data blocks, (Par. (0043) “may be encrypted and written to a public ledger using a technique such as, for example, a blockchain.”; authentication writing operation (encryption corresponding to the writing into a blockchain ledger))
wherein the authentication writing operation writing at least one authentication block comprising authentication information asserting that all information prior to the at least one authentication block is verified and voted for by a majority of trusted authentication nodes; and (Par. (0112) “  transactions between different entities in the HSS 400a. In an aspect, the distributed ledger 522 stores a batch of transactions in a block. In an aspect, each block is timestamped. [..] the ledger management module 524 participates in consensus protocols associated with the distributed ledger 522. For example, the ledger management module 524 may propose new blocks for the distributed ledger 522 and/or votes on block proposals received from other network nodes.”; authentication  information (block with transactions and timestamp) voted by at least one trusted authentication node ( consensus protocol with votes on block proposals), creating at least one authentication block (new blocks)) (Par. (0116) “The blocks also may, but need not, include information linking a succeeding block to a previous block. For example, a succeeding block includes a hash of a previous block. When implemented in this fashion, the distributed ledger 522 is referred to as a blockchain.”; asserting that all the information prior [..] is verified (succeeding block with previous hash of a previous block that was verified)), (Par. (0122-0123) “the transaction data 740. In an aspect, the transaction data 740 includes signed data, and the transaction module 630 employs the key 730 to generate a digital signature and to sign the transaction data. In an aspect, the transaction module 630 signs the transaction data 740 (e.g., a hash of the transaction data) [..] The transaction module 530 may determine whether the transaction data 740 is valid by, for example, determining whether the key 730 employed to synthesize the transaction data 740 is valid”; asserting that all the information prior to the authentication block is verified (transaction with  signed hash is determined to be valid)) (Par. (0043) “may be encrypted and written to a public ledger using a technique such as, for example, a blockchain.”; authentication writing operation (encryption corresponding to the writing into a blockchain ledger)), (Par. (0016) “In an aspect, the distributed ledger 522 implements a data structure that includes various blocks, with each block holding a batch of individual transactions and including a timestamp indicating block inclusion in the ledger”; multiple blocks with transaction that are validated))
(Examiner Notes: Examiner suggest amending the claims to differentiate the applicants inventive concept from the generic use of a blockchain or distributed ledger system. As the claims are currently written the claims are just re-stating the function of common blockchain such as a voting or consensus, creating blocks based on a hash or signature of previous blocks, writing or adding data blocks into the blockchain and asserting or validating all the information prior to the block . . Examiner suggest incorporating embodiments found in the instant application specification page 10 lines 5-20 that describe all the information being authenticated by checking if the block has been written before or after the timeout value from the last block as well as an alarm that is triggered. This further enhances the writing and assertation step of the claim and will help move prosecution in a positive direction. Examiner suggest further defining the claims to separate or specify how they are different than the normal/common blockchain.)
	However White does not explicitly teach a method for verifying the aliveness of a distributed ledger, the method comprising the steps of creating at least one authentication block; and checking, by a participating node, presence of the authentication block, and considering the information of the distributed ledger as verified and alive until the authentication block.
	Wherein Falk teaches a method for verifying the aliveness of a distributed ledger, the method comprising the steps of (Par. (0082) “the liveliness (e.g. testing whether enough nodes of the blockchain are still active/contactable) of the blockchain can be checked by virtue of the prescribed transaction (e.g. in the form of a liveliness test transaction) that comprises a nonce being introduced into the blockchain, and it being checked/tested whether and when (after what period of time) this prescribed transaction is confirmed in the blockchain or is present as successfully validated (it is e.g. confirmed when it is contained in a link of the blockchain)”; verifying the state of a distributed ledger (testing the liveliness of the blockchain and corresponding to validating successful transactions))
creating at least one authentication block; and (Par. (0108) “to generate a prescribed transaction and/or a prescribed smart contract, wherein the prescribed transaction and/or the prescribed smart contract each have an associated preset value.”; creating at least one authentication block (generating a transaction associated with a smart contract))
10checking, by a participating node, presence of the authentication block, (Par. (0082-0085) “the blockchain, and it being checked/tested whether and when (after what period of time) this prescribed transaction is confirmed in the blockchain or is present [..] by a node that puts in the liveliness test transaction and checks the presence thereof [..] a first node [..] that check/test one or more other nodes. This is advantageous in particular in that when there are a multiplicity of nodes it is not necessary for each node to check the liveliness of the blockchain separately.”; checking by a participating node (first node check/test other nodes) the presence of the authentication block ( transaction in blockchain are checked whether they are present/ test transactions are checked for presence))
 and considering the information of the distributed ledger as verified and alive until the authentication block. (Par. (0086-0088) “the test of the liveliness of the blockchain or of the nodes thereof is realized by a smart contract. To this end, the smart contract generates the prescribed transaction (e.g. the liveliness test transaction), [..] performs the prescribed transaction and tests the measured value against the preset value. [..] test liveliness test transactions. To this end, it is possible for example for a nonce (e.g. a random number or a message authentication code, generated by means of a cryptographic key, or a digital signature or a hash value) to be generated and put into the blockchain as a prescribed transaction in the form of a liveliness check transaction. [..] It is checked/tested whether and on the basis of what recorded measured value e.g. the delay occurs before this transaction is confirmed in the blockchain. This then results in a test being performed to determine whether the measured value keeps to the associated preset value, e.g. the preset value prescribes a maximum admissible delay within which the transaction is supposed to be confirmed. In one variant, a result of this test can likewise be put into the blockchain (or into a second blockchain) as a liveliness attestation transaction”; consider the information of the distributed ledger as verified and alive (test the liveliness of the blockchain by measuring a value such as a authentication code against a preset value) until this authentication block ( time delay or max time delay corresponding to testing of liveliness)), (Par. (0033) “to test whether the prescribed transaction appears in a link of the blockchain within a prescribed interval of time and/or the prescribed transaction was validated successfully. If for example an unsuccessful attempt is made to insert the prescribed transaction into the blockchain, the prescribed transaction is not comprised by a link of the blockchain. In such a case, for example testing can result in a stipulated value being recorded as a measured value after a prescribed interval of time (e.g. timeout). If for example the preset value now requires e.g. the validation of the prescribed transaction to be performed within a prescribed time window (e.g. 30 seconds),”; until this authentication block”; timeout or interval of time corresponding to the link of a blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White to include verifying the state of the distributed ledger by creating an authentication block, checking the presence of the block with a node and considering the information of the distributed ledger to being verified and alive because of the analogous concept of blockchain technologies and the use of time as a method for verification. Falk includes a process in which the state of the distributed ledger is verified by checking the presence of a block and then checking the information to be alive and verified. This is important because by checking the state of the distributed ledger as well as the presence and information being alive it provides a way for users to detect if the distributed ledger has been duplicated, compromised, copied or forged in any way. This proves important for software developers and licenses management systems with shortcomings of hackers or malicious entities cloning the distributed ledger and users running software on the illegitimate ledger. By checking if the information on the distributed ledger is alive, active and exhibiting liveliness the user has a means for detecting valid and accurate blockchain information that can be used for multiple parties without concerns for falsified records. This in return diminishes malicious user attacks and unnecessary risk because by considering information on a distributed ledger to be alive coupled with a timely authentication process the chances of duplication or cloning lessen significantly. This maintains the integrity of the system as a whole and assures nodes in the blockchain high credibility and trustworthiness.


Regarding Dependent Claim 5 (Original), the combination of White and Falk teach the method of claim 1, White further teaches a payload and a signature, (Par. (0112) “a batch of transactions in a block. In an aspect, each block is timestamped. The ledger management module 524 manages the distributed ledger 522.”; payload (transactions in a block)), (Par.  (0116) “a succeeding block includes a hash of a previous block.”; block comprises a signature (block includes hash))
However White does not teach the method according to claim 1, wherein each block comprises a header, wherein the signature of one block is based at least on the header, the payload and the signature of the previous block.
Wherein Falk teaches the method according to claim 1, wherein each block comprises a header, (Par. (0027) “A link can comprise for example details pertaining to the size (data size in bytes) of the link, a link header (block header), a transaction counter and one or more transactions [1]. The link header can comprise for example a version, a concatenation checksum, a transaction checksum, a time stamp, a proof-of-work verification and a nonce (one-time value, random value or counter used for the proof-of-work verification”; each block comprises a header (block header corresponding to one or more transactions))
wherein the signature of one block is based at least on the header, the payload and the signature of the previous block. (Par. (0019) “a “concatenation checksum” can be understood to mean a checksum that indicates or references the preceding link of the blockchain for a respective link of the blockchain (in particular frequently referred to as “previous block hash” in technical terminology) [1]. The concatenation checksum used can be for example the transaction checksum of a link. It is for example alternatively possible for a checksum to be formed over a header of the preceding link or over the entire preceding link and to be used as a concatenation checksum”; based at least on the header ( previous block hash corresponding to header) the payload (transaction), the signature of the previous block (previous block hash)), (Par. (0027) “A link can comprise for example details pertaining to the size (data size in bytes) of the link, a link header (block header), a transaction counter and one or more transactions [1]. The link header can comprise for example a version, a concatenation checksum, a transaction checksum, a time stamp, a proof-of-work verification and a nonce (one-time value, random value or counter used for the proof-of-work verification”; Link comprises link header (block header)), (Par. (0101) “A link can furthermore have a time stamp, a digital signature and a proof-of-work verification, as explained in the embodiments of the invention.”; the signature of one block is based on at least a header (signature corresponding to link that is blockchain header))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White for the reasons discussed in independent claim 1 stated above. 


Regarding Dependent Claim 6 (Currently Amended), White does not explicitly teach the method according to claim 1, wherein the step of checking further comprises that the participating node checks when at least a last data block written by the participating node exists in the distributed ledger.
Wherein Falk teaches the method according to claim 1, wherein the step of checking further comprises that the participating node checks when at least a last data block written by the participating node exists in the distributed ledger. (Par. (0085) “first node to put in liveliness test transactions that check/test one or more other nodes. This is advantageous in particular in that when there are a multiplicity of nodes it is not necessary for each node to check the liveliness of the blockchain separately.”; exists in the distributed ledger (check/test liveliness of blockchain/nodes)), (Par. (0082) “can be checked by virtue of the prescribed transaction (e.g. in the form of a liveliness test transaction) that comprises a nonce being introduced into the blockchain, and it being checked/tested whether and when (after what period of time) this prescribed transaction is confirmed in the blockchain or is present as successfully validated (it is e.g. confirmed when it is contained in a link of the blockchain).”; participating node checks if the data block written by the participating node exists ( checked in the form of liveliness test transaction [..] checked/tested after a period of time that the prescribed transaction is confirmed or is present))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White for the reasons discussed in independent claim 1 stated above. 


Regarding Dependent Claim 7 (Currently Amended), the combination of White and Falk teach the method of claim 1, White further teaches the method according to claim 1, wherein at least one of the trusted authentication nodes 35is the participating node. (Par. (0111-0112) “transmit a key request to a network node within a cluster of network nodes (i.e., venue access components in VAM 600) that are configured to maintain a distributed ledger.   [..] the distributed ledger 522 may be distributed over various network nodes. In an aspect, each network node stores a local copy of the distributed ledger 522 [..] new blocks for the distributed ledger 522 and/or votes on block proposals received from other network nodes.”; is a participating node (node with function to store transactions, receive votes and receive key requests))
Wherein Falk further teaches the method according to claim 1, wherein at least one of the trusted authentication nodes 35is the participating node
(Par. (0021) “a trusted node (e.g. a mining node or a blockchain platform). In particular, a blockchain platform can be understood in this instance to mean a blockchain as service, as proposed by Microsoft or IBM, in particular. In particular, a trusted node and/or a node can each save a node checksum (e.g. a digital signature) in a link in order in particular to allow identifiability of the originator of the link and/or to allow identifiability of the node that concatenated the applicable link to at least one other link of the blockchain”; one of the trusted authentication nodes is a participating node (trusted nodes that save a node checksum like a signature)), (Par. (0030) “Such nodes can for example perform transactions of a blockchain or the links thereof or can insert or concatenate new links with new transactions into the blockchain by means of new links. In particular, this validation and/or concatenation can be effected by a trusted node (e.g. a mining node) or exclusively by trusted nodes. A trusted node is for example a node that has additional security measures (e.g. firewalls, access restrictions pertaining to the node or the like) in order to prevent manipulation of the node.”; trusted authentication node is a participating node (trusted nodes with security measures such as access restrictions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White for the reasons discussed in independent claim 1 stated above. 


Regarding Dependent Claim 9 (Currently Amended), the combination of White and Falk teach the method of claim 1, White further teaches the method according to claim 1, wherein 
the authentication block does not include a counter value; (Par. (0116) “that includes various blocks, with each block holding a batch of individual transactions and including a timestamp indicating block inclusion in the ledger 522.”; authentication block does not include a counter value (block only holds batch of transactions and timestamp no counter value))
However White does not teach the checking step comprises a first checking of the authenticity of a first data block; if the first data block is located after the last authentication block, but has been written before a timeout value has passed from the last authentication block was written, the information of the distributed ledger is considered as verified and alive until this first data block; and the method includes two consecutive authentication writing operations performed with an authentication writing period which is comprised between 0.5 and 1 times the timeout value.
Wherein Falk teaches 5the checking step comprises a first checking of the authenticity of a first data block; (Figure 3 labels G1, T1A, G2; first data block (G1 with transactions T1a etc.)), (Par. (0021) “a link with its transactions are transmitted to one or more nodes of a blockchain. If these transactions are validated successfully (e.g. by the node (nodes)), for example, these transactions are in particular concatenated as a new link (links) to at least one existing link of the blockchain [1]. In particular, the validation of transactions or the inclusion in a link or a block of the blockchain of a valid, validated transaction or the rejection of an invalid transaction can be referred to as performing the transaction.”; authenticity of a first data block (link with its transactions that are validated))
 when the first data block is located after the last authentication block, but has been written before a timeout value has passed from a last authentication block was written, the information of the distributed ledger is considered as verified and alive until this first data block; and (Figure 3 labels G2 AND G3; first data block is located after last data block (first data block G3 is located after last authentication block G2)), (Par. (0033) “test whether the prescribed transaction appears in a link of the blockchain within a prescribed interval of time and/or the prescribed transaction was validated successfully. If for example an unsuccessful attempt is made to insert the prescribed transaction into the blockchain, the prescribed transaction is not comprised by a link of the blockchain. In such a case, for example testing can result in a stipulated value being recorded as a measured value after a prescribed interval of time (e.g. timeout). If for example the preset value now requires e.g. the validation of the prescribed transaction to be performed within a prescribed time window (e.g. 30 seconds), a deviation is found when the preset value is compared with the measured value. [..] the link that comprises the prescribed transaction into/to the blockchain requires longer than the prescribed time window (that is to say the preset value)”; first data block is located (transaction of link appears) but has been written before a timeout value (inserted transaction into the blockchain corresponding to an interval of time or timeout value)), (Par. (0074) “If the preset value requires the prescribed transaction to be contained in a link of the blockchain within 30 seconds, for example, and the measured value contains a timeout, then a deviation from the preset value is found. If the measured value contains e.g. 20 seconds, on the other hand, then a concordance with the preset value is found.”; has been written before a timeout value (measure value contains 20 seconds that is before timeout value of 30 seconds) the distributed ledger is considered verified and alive (the preset value is found)), (Par. (0086) “the test of the liveliness of the blockchain or of the nodes thereof is realized by a smart contract. To this end, the smart contract generates the prescribed transaction (e.g. the liveliness test transaction), inserts it into the blockchain, performs the prescribed transaction and tests the measured value against the preset value.”; the information of the distributed ledger is considered verified and alive (test of the liveliness of the blockchain corresponding to the preset value that is measured against))
10the method includes two consecutive authentication writing operations performed with an authentication writing period having a duration between 0.5 and 1 times the timeout value. (Par. (0073-0074) “The preset value can for example prescribe threshold values (e.g. a period of time before a transaction is contained in successfully validated fashion in the blockchain, a number of successfully validated transactions contained in the blockchain) that the measured value must not exceed or is supposed to contain. [..] If the preset value requires the prescribed transaction to be contained in a link of the blockchain within 30 seconds, for example, and the measured value contains a timeout, then a deviation from the preset value is found. If the measured value contains e.g. 20 seconds, on the other hand, then a concordance with the preset value is found.”; two consecutive authentication writing operations (a number of successfully validated transactions)) with an authentication writing period (period of time) which is comprised between 0.5 and 1 times (preset value within 30 seconds occurs once))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White for the reasons discussed in independent claim 1 stated above. 

Regarding Dependent Claim 14 (Currently Amended), White does not explicitly teach the method according to claim 1, further comprising the step of triggering an alarm when the step of checking does not consider the information of the distributed ledger as verified and alive.
Wherein Falk teaches the method according to claim 1, further comprising the step of triggering an alarm when the step of checking does not consider the information of the distributed ledger as verified and alive. (Par. (0086-0089) “the test of the liveliness of the blockchain or of the nodes thereof is realized by a smart contract. To this end, the smart contract generates the prescribed transaction (e.g. the liveliness test transaction), inserts it into the blockchain, performs the prescribed transaction and tests the measured value against the preset value [..] it is checked/tested whether and on the basis of what recorded measured value e.g. the delay occurs before this transaction is confirmed in the blockchain. This then results in a test being performed to determine whether the measured value keeps to the associated preset value, e.g. the preset value prescribes a maximum admissible delay within which the transaction is supposed to be confirmed. [..] if the control signal indicates a malfunction in the blockchain, then for example an audible or visual alarm notification can be provided, an electrical switching signal can be provided, or an error message can be recorded in an error memory. Furthermore, it is possible to block a data transfer, e.g. at a network boundary, by means of a firewall, or to put a control system into a failsafe operating state”; triggering an alarm ( malfunction in the blockchain associated with a visual alarm notification or an error message)) if the step of checking does not consider the distributed ledger to  as verified and alive (test of liveliness of the blockchain corresponding to determining whether the measure value is associated with preset value for the transaction to be confirmed))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White for the reasons discussed in independent claim 1 stated above. 


Regarding Independent Claim 15 (Currently Amended), White teaches a plurality of trusted authentication nodes, operable to issue an authentication block by performing an authentication writing operation comprising writing at least one authentication block having an authentication time and comprising authentication information asserting that all information prior to the at least one authentication block is verified and voted for by a majority of trusted authentication node and (Par. (0112) “synchronized with the local copy of the distributed ledger 522 at other network nodes. In an aspect, the ledger management module 524 participates in consensus protocols associated with the distributed ledger 522. For example, the ledger management module 524 may propose new blocks for the distributed ledger 522 and/or votes on block proposals received from other network nodes.”; authentication information (blocks with transaction data) is voted by a plurality of trusted authentication nodes (consensus protocol by other network nodes that votes on blocks)) (0116) “The blocks also may, but need not, include information linking a succeeding block to a previous block. For example, a succeeding block includes a hash of a previous block. When implemented in this fashion, the distributed ledger 522 is referred to as a blockchain.”; asserting that all the information prior [..] is verified (succeeding block with previous hash of a previous block that was verified)), (Par. (0122-0123) “the transaction data 740. In an aspect, the transaction data 740 includes signed data, and the transaction module 630 employs the key 730 to generate a digital signature and to sign the transaction data. In an aspect, the transaction module 630 signs the transaction data 740 (e.g., a hash of the transaction data) [..] The transaction module 530 may determine whether the transaction data 740 is valid by, for example, determining whether the key 730 employed to synthesize the transaction data 740 is valid”; asserting that all the information prior to the authentication block is verified (transaction with  signed hash is determined to be valid)) (Par. (0043) “may be encrypted and written to a public ledger using a technique such as, for example, a blockchain.”; authentication writing operation (encryption corresponding to the writing into a blockchain ledger)), (Par. (0016) “In an aspect, the distributed ledger 522 implements a data structure that includes various blocks, with each block holding a batch of individual transactions and including a timestamp indicating block inclusion in the ledger”; multiple blocks with transaction that are validated))
(Examiner Notes: Examiner suggest amending the claims to differentiate the applicants inventive concept from the generic use of a blockchain or distributed ledger system. As the claims are currently written the claims are just re-stating the function of common blockchain such as a voting or consensus, creating blocks based on a hash or signature of previous blocks, writing or adding data blocks into the blockchain and asserting or validating all the information prior to the block . . Examiner suggest incorporating embodiments found in the instant application specification page 10 lines 5-20 that describe all the information being authenticated by checking if the block has been written before or after the timeout value from the last block as well as an alarm that is triggered. This further enhances the writing and assertation step of the claim and will help move prosecution in a positive direction. Examiner suggest further defining the claims to separate or specify how they are different than the normal/common blockchain.)
However White does not teach a distributed ledger verification system operable to verify a distributed ledger having a plurality of chained data blocks, each data block comprising a header, a payload and a signature, the system comprising; at least one participating node operable to check the authentication time of the last authentication block, thus considering the information of the distributed ledger as verified and alive until this authentication time.
Wherein Falk teaches a distributed ledger verification system operable to verify a distributed ledger ((Par. (0082) “the liveliness (e.g. testing whether enough nodes of the blockchain are still active/contactable) of the blockchain can be checked by virtue of the prescribed transaction (e.g. in the form of a liveliness test transaction) that comprises a nonce being introduced into the blockchain, and it being checked/tested whether and when (after what period of time) this prescribed transaction is confirmed in the blockchain or is present as successfully validated (it is e.g. confirmed when it is contained in a link of the blockchain)”; verifying the state of a distributed ledger (testing the liveliness of the blockchain and corresponding to validating successful transactions))
having a plurality of chained data blocks, each 15data block comprising a header, a payload and a signature, the system comprising: ((Par. (0027) “A link can comprise for example details pertaining to the size (data size in bytes) of the link, a link header (block header), a transaction counter and one or more transactions [1]. The link header can comprise for example a version, a concatenation checksum, a transaction checksum, a time stamp, a proof-of-work verification and a nonce (one-time value, random value or counter used for the proof-of-work verification”; each block comprises a header (block header corresponding to one or more transactions)), (Par. (0019) “a “concatenation checksum” can be understood to mean a checksum that indicates or references the preceding link of the blockchain for a respective link of the blockchain (in particular frequently referred to as “previous block hash” in technical terminology) [1]. The concatenation checksum used can be for example the transaction checksum of a link. It is for example alternatively possible for a checksum to be formed over a header of the preceding link or over the entire preceding link and to be used as a concatenation checksum”; comprising a header ( previous block hash corresponding to header) the payload (transaction), the signature of the previous block (previous block hash))
20at least one participating node operable to check the authentication time of the last authentication block, (Par. (0073-0074) “the preset value can be compared with the measured value, for example. The preset value can for example prescribe threshold values (e.g. a period of time before a transaction is contained in successfully validated fashion in the blockchain, a number of successfully validated transactions contained in the blockchain) that the measured value must not exceed or is supposed to contain.[..] If the preset value requires the prescribed transaction to be contained in a link of the blockchain within 30 seconds, for example, and the measured value contains a timeout, then a deviation from the preset value is found. If the measured value contains e.g. 20 seconds, on the other hand, then a concordance with the preset value is found.”; check he authentication time of the last authentication block (preset value of one  block can be compared with a measured value of one block corresponding to a period of time of a transaction))
thus considering the information of the distributed ledger as verified and alive until this authentication time. ((Par. (0086-0088) “the test of the liveliness of the blockchain or of the nodes thereof is realized by a smart contract. To this end, the smart contract generates the prescribed transaction (e.g. the liveliness test transaction), [..] performs the prescribed transaction and tests the measured value against the preset value. [..] test liveliness test transactions. To this end, it is possible for example for a nonce (e.g. a random number or a message authentication code, generated by means of a cryptographic key, or a digital signature or a hash value) to be generated and put into the blockchain as a prescribed transaction in the form of a liveliness check transaction. [..] It is checked/tested whether and on the basis of what recorded measured value e.g. the delay occurs before this transaction is confirmed in the blockchain. This then results in a test being performed to determine whether the measured value keeps to the associated preset value, e.g. the preset value prescribes a maximum admissible delay within which the transaction is supposed to be confirmed. In one variant, a result of this test can likewise be put into the blockchain (or into a second blockchain) as a liveliness attestation transaction”; considering the information of the distributed ledger as verified and alive (test the liveliness of the blockchain by measuring a value such as a authentication code against a preset value) until this authentication block ( time delay or max time delay corresponding to testing of liveliness)), (Par. (0033) “to test whether the prescribed transaction appears in a link of the blockchain within a prescribed interval of time and/or the prescribed transaction was validated successfully. If for example an unsuccessful attempt is made to insert the prescribed transaction into the blockchain, the prescribed transaction is not comprised by a link of the blockchain. In such a case, for example testing can result in a stipulated value being recorded as a measured value after a prescribed interval of time (e.g. timeout). If for example the preset value now requires e.g. the validation of the prescribed transaction to be performed within a prescribed time window (e.g. 30 seconds),”; until this authentication time”; timeout or interval of time corresponding to the link of a blockchain)) (Examiner notes: As stated in the 112b rejection above by using the phrase “thus” this limitation is indefinite and implying intended use language, therefore after the phrase “thus” holds no patentable weight. However for compact prosecution purposes Examiner has mapped out the limitations))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White for the reasons discussed in independent claim 1 stated above. 



Claims 4 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S Pub. No. 20210391041, hereinafter referred to as “White”) and Falk et al. (U.S Pub. No. 20200117585, hereinafter referred to as “Falk”) in further view of Wu et al. (U.S Pub. No. 20210256007, hereinafter referred to as “Wu”)

Regarding Dependent Claim 4 (Currently Amended), the combination of White and Falk do not explicitly teach the method according to claim 1, wherein the authentication writing operation comprises the writing of the authentication block by each one of the trusted authentication nodes, the authentication writing operation is deemed complete when the majority of the trusted authentication nodes have written authentication blocks.
Wherein Wu teaches the method according to claim 1, wherein the authentication writing operation comprises the writing of the authentication block by each one of the trusted authentication nodes, (Par. (0049) “the verification code and the negotiation code are written in a package of one class. The verification and negotiation of the block”; authentication writing operation (verification process that is written corresponding to the block)), (Par. (0031-0032) “hat is to say, the decentralization between multiple nodes of the consortium blockchain and the distributed storage of the consortium blockchain. [..] a block is written into the consortium blockchain,”; the writing of an authentication block (a block is written into the consortium blockchain) by each one of the trusted authentication nodes (multiple nodes or consortium)), (Par. (0037-0038) “the plurality of backup nodes 204 are configured respectively to add the block into the copy of the local consortium blockchain. [..] In the present embodiment, the blockchain system based on Ethereum includes a plurality of nodes which include master node and backup node. There can be only one master node and a plurality of backup nodes.”; each one of the trusted authentication nodes (plurality of notes corresponding to adding the block into the consortium blockchain))
 the authentication writing operation is deemed complete when the majority of the trusted authentication nodes have written authentication blocks.. (Par. (0032) “a block is written into the consortium blockchain, a consensus has to be reached in the blockchain system. To reach a consensus on the block, the block is required to be verified and negotiated. [.]  When the block verification is passed and the negotiation is successful, it means that a consensus is reached on the block in the blockchain system. The first terminal 104 and the plurality of second terminals 106 respectively add the block into a local consortium blockchain.”; majority of the trusted authentication nodes have written its authentication block ( block is written corresponding to a consensus that is reached) authentication writing operation is deemed complete ( block verification is successful after consensus is reached and block is added)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu within the teachings of White and Falk to include the authentication writing operation comprises the writing of a block by each trusted authentication note in a way that the majority of trusted authentication nodes have written a block the operation is deemed complete because of the analogous concept of blockchain technologies and a verification process corresponding to transactions. Wu includes a process in which trusted nodes write in blocks into the blockchain in such a way that a majority of nodes write in the blocks and deems the operation complete. This is important because it provides an indication to nodes whether or not accurate and authentic blocks are written into the blockchain as well as by using trusted authentication nodes the blockchain system has high credibility because high credible entities have access to view, edit or modify while using the blockchain network. This proves important in the software development process by being able to detect successful completion of software usage, track reports and other licensing information that is written into the blockchain without forgery duplication or compromise from malicious attackers because of the indication. This in return maintains the integrity of the blockchain network has a whole and provides a method to reducing harm or risk. 

Regarding Dependent Claim 12 (Currently Amended), White does not explicitly teach the method according to claim 1, wherein the distributed ledger comprises at least one trustworthy participating node and the step of checking the presence of an authentication block is carried out by the trustworthy participating node, by: when the trustworthy participating node considers the distributed ledger as verified and valid, writing a trusted block; and checking presence of the last trusted block, and considering the information of the distributed ledger as verified and alive while this trusted block is present.
Wherein Falk teaches the method according to claim 1, wherein the distributed ledger comprises at least one trustworthy participating node and the step of checking presence of an authentication block is carried out by the trustworthy participating node, by: (Par. (0021) “this validation and/or concatenation can be effected by a trusted node (e.g. a mining node or a blockchain platform). In particular, a blockchain platform can be understood in this instance to mean a blockchain as service, as proposed by Microsoft or IBM, in particular. In particular, a trusted node and/or a node can each save a node checksum (e.g. a digital signature) in a link in order in particular to allow identifiability of the originator of the link and/or to allow identifiability of the node that concatenated the applicable link to at least one other link of the blockchain.”; one trustworthy participating node (trusted node)), (Par. (0082) “nodes of the blockchain [..] can be checked by virtue of the prescribed transaction (e.g. in the form of a liveliness test transaction) that comprises [..] then (after what period of time) this prescribed transaction is confirmed in the blockchain or is present”; node corresponding to checking/ confirming the transaction is present))
16 when the trustworthy participating node considers the distributed ledger as verified and valid, (Par. (0048) “a test generator (e.g. a node) for testing a blockchain, [..] a providing module for providing a prescribed transaction and/or a prescribed smart contract, wherein the prescribed transaction and/or the prescribed smart contract each have an associated preset value”; trustworthy node considers the distributed ledger as verified (node corresponding with testing a blockchain using an associating preset value)), (Par. (0070-0071) “the preset value can also comprise a further time window indicating how long at most a validation or performance of the prescribed transaction is permitted to last. [..] to validate the prescribed transactions.”; considers the distributed ledger as verified and valid ( the testing of the blockchain includes the prescribed transactions with preset values that are validated ))
and considering the information of the distributed ledger as verified and alive while this trusted block is present. ((Par. (0086-0088) “the test of the liveliness of the blockchain or of the nodes thereof is realized by a smart contract. To this end, the smart contract generates the prescribed transaction (e.g. the liveliness test transaction), [..] performs the prescribed transaction and tests the measured value against the preset value. [..] test liveliness test transactions. To this end, it is possible for example for a nonce (e.g. a random number or a message authentication code, generated by means of a cryptographic key, or a digital signature or a hash value) to be generated and put into the blockchain as a prescribed transaction in the form of a liveliness check transaction. [..] It is checked/tested whether and on the basis of what recorded measured value e.g. the delay occurs before this transaction is confirmed in the blockchain. This then results in a test being performed to determine whether the measured value keeps to the associated preset value, e.g. the preset value prescribes a maximum admissible delay within which the transaction is supposed to be confirmed. In one variant, a result of this test can likewise be put into the blockchain (or into a second blockchain) as a liveliness attestation transaction”; consider the information of the distributed ledger as verified and alive (test the liveliness of the blockchain by measuring a value such as a authentication code against a preset value)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White to include one trustworthy participating node checks the presence of an authentication block that is carried out by the trustworthy participating node, by checking if the trustworthy participating node considers the distributed ledger as verified and valid because of the analogous concept of blockchain technologies and the use of time as a method for verification. Falk includes a process in which one trustworthy participating node checks the presence of an authentication block that is carried out by the trustworthy participating node, by checking if the trustworthy participating node considers the distributed ledger as verified and valid. This is important because by checking the presence of the authentication block and checking if the distributed ledger is verified and valid provides a way for users to detect if the distributed ledger has been duplicated, compromised, copied or forged in any way. This proves important for software developers and licenses management systems with shortcomings of hackers or malicious entities cloning the distributed ledger and users running software on the illegitimate ledger. By checking if the information on the distributed ledger is alive, active and exhibiting liveliness the user has a means for detecting valid and accurate blockchain information that can be used for multiple parties without concerns for falsified records. This in return diminishes malicious user attacks and unnecessary risk because by considering information on a distributed ledger to be alive coupled with a timely authentication process the chances of duplication or cloning lessen significantly. This maintains the integrity of the system as a whole and assures nodes in the blockchain high credibility and trustworthiness.
However White and Falk do not explicitly teach writing a trusted block; and checking the presence of the last trusted block.
Wherein Wu teaches writing a trusted block; and (Par. (0031-0032) “ The first terminal 104 may be referred to as a master node in a blockchain system, and the second terminal 106 may be referred to as a backup node in a blockchain system. A copy of the consortium blockchain is locally stored in the first terminal 104 and the plurality of second terminals 106, respectively. That is to say, the decentralization between multiple nodes [..] Before a block is written into the consortium blockchain, a consensus has to be reached in the blockchain system. To reach a consensus on the block, the block is required to be verified and negotiated.”; trustworthy participating nodes (master and backup nodes) consider the distributed ledger as verified and valid, writing a trusted block (before a block is written, a consensus has to be reached and the block is required to be verified)) 
checking presence of the last trusted block, (Par. (0041) “The block has corresponding block information, and in addition to recording transaction data, the block information also records information such as a hash value corresponding to the block. The hash value contains the block hash value and the parent hash value. The block hash value is a unique identifier for a block. The parent hash value refers to the block hash value of a previous block corresponding to the block..”; last trusted block (block with previous hash)), (Par. (0054) “the first backup node requests other backup nodes for a block hash value corresponding to the block to be added into the copy of the local consortium blockchain, if an identical hash value presents in the received block hash values and the number of identical hash values exceeds a threshold,”; checking the presence of the last trusted block (checking to see if the identical hash value presents in the received block hash values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu within the teachings of White and Falk for the reasons discussed in dependent claim 4 stated above.






Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S Pub. No. 20210391041, hereinafter referred to as “White”) and Falk et al. (U.S Pub. No. 20200117585, hereinafter referred to as “Falk”) in further view of Quick et al. (U.S Pub. No. 20200210413, hereinafter referred to as “Quick”)

	Regarding Dependent Claim 8 (Original), the combination of White and Falk teach the method of claim 1, White further teaches The method according to claim 1, wherein the authentication block comprises a time15 stamp (Par. (0113) “In an aspect, the distributed ledger 522 stores a batch of transactions in a block. In an aspect, each block is timestamped”; each block is timestamped)
	However White and Falk do not explicitly teach and the authentication writing operation is performed periodically.
	Wherein Quick teaches and the authentication writing operation is performed periodically. (Par. (0131) “One or more miners may write additional blocks to blockchains 220 periodically with the blocks containing additional batches of GVUI components.”; writing operation is performed periodically (write additional blocks to the blockchain periodically))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Quick within the teachings of White and Falk to include the periodically performed authentication writing operation because of analogous concept of blockchain technologies using time as a means for verification. Quick includes a process in which the writing of blocks into a blockchain is performed periodically. This is important because by the continuous checking over time of blocks that are written the chances of malicious attackers forging or cloning the distributed ledger and transaction of each block diminishes because of the periodic time element of authentication. This securely protects sensitive data from risk because periodically writing in blocks the blockchain network is less predictable to malicious entities and less susceptible to attacks. This adds another layer of secure measures and assures nodes in the blockchain network high credibility and trust. 

Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S Pub. No. 20210391041, hereinafter referred to as “White”) and Falk et al. (U.S Pub. No. 20200117585, hereinafter referred to as “Falk”) in further view of Barinov et al. (U.S Pub. No. 20170331635, hereinafter referred to as “Barinov”)

Regarding Dependent Claim 10 (Currently Amended), the combination of White and Falk teach the method of claim 1, White further teaches the method according to claim 9, wherein 
15the authentication block does not include a counter value; ((Par. (0116) “that includes various blocks, with each block holding a batch of individual transactions and including a timestamp indicating block inclusion in the ledger 522.”; authentication block does not include a counter value (block only holds batch of transactions and timestamp no counter value))
However White does not teach the checking step comprises a first checking of the authenticity of a first data block; if the first data block is located after the last authentication block, the checking step comprises a second checking of the authenticity of the first data block after a timeout value; and the method includes two consecutive authentication writing operations performed with an authentication writing period which is comprised between 0.5 and 1 times the timeout value.
Wherein Falk teaches the checking step comprises a first checking of the authenticity of a first data block; ((Figure 3 labels G1, T1A, G2; first data block (G1 with transactions T1a etc.)), (Par. (0021) “a link with its transactions are transmitted to one or more nodes of a blockchain. If these transactions are validated successfully (e.g. by the node (nodes)), for example, these transactions are in particular concatenated as a new link (links) to at least one existing link of the blockchain [1]. In particular, the validation of transactions or the inclusion in a link or a block of the blockchain of a valid, validated transaction or the rejection of an invalid transaction can be referred to as performing the transaction.”; authenticity of a first data block (link with its transactions that are validated))
when the first data block is located after a last authentication block, ((Figure 3 labels G2 AND G3; first data block is located after last data block (first data block G3 is located after last authentication block G2))
20the method includes two consecutive authentication writing operations performed with an authentication writing period having a duration between 0.5 and 1 times the timeout value. ((Par. (0073-0074) “The preset value can for example prescribe threshold values (e.g. a period of time before a transaction is contained in successfully validated fashion in the blockchain, a number of successfully validated transactions contained in the blockchain) that the measured value must not exceed or is supposed to contain. [..] If the preset value requires the prescribed transaction to be contained in a link of the blockchain within 30 seconds, for example, and the measured value contains a timeout, then a deviation from the preset value is found. If the measured value contains e.g. 20 seconds, on the other hand, then a concordance with the preset value is found.”; two consecutive authentication writing operations (a number of successfully validated transactions)) with an authentication writing period (period of time) which is comprised between 0.5 and 1 times (preset value within 30 seconds occurs once))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White to include checking of the authenticity of a first data block if the first data block is located after the last authentication block two consecutive authentication writing operations performed with an authentication writing period which is comprised between 0.5 and 1 times the timeout value because of the analogous concept of blockchain technologies and the use of time as a method for verification. Falk includes a process in which the checking of the authenticity of blocks corresponds to writing operations performed with an authentication writing period which is comprised between 0.5 and 1 times the timeout value  This is important because by checking the state of the distributed ledger as well as the presence and information being alive using a time authentication element with a timeout value it provides a way for users to detect if the distributed ledger has been duplicated, compromised, copied or forged in any way. This proves important for software developers and licenses management systems with shortcomings of hackers or malicious entities cloning the distributed ledger and users running software on the illegitimate ledger. By checking if the information on the distributed ledger is alive, active and exhibiting liveliness the user has a means for detecting valid and accurate blockchain information that can be used for multiple parties without concerns for falsified records. This in return diminishes malicious user attacks and unnecessary risk because by considering information on a distributed ledger to be alive coupled with a timely authentication process the chances of duplication or cloning lessen significantly. This maintains the integrity of the system as a whole and assures nodes in the blockchain high credibility and trustworthiness.
However White and Falk do not explicitly teach the checking step comprises a second checking of the authenticity of the first data block after a timeout value; and
Wherein Barinov teaches the checking step comprises a second checking of the authenticity of the first data block after a timeout value; and (Par. (0050) “during a subsequent verification of the file corresponding to block 220, the block 220 will include both the time beacon 230 indicating time t.sub.3′ and the timestamp of block 220. [..] after the time t.sub.3′”; second checking of the authenticity of the first block (subsequent verification corresponding to block 220) after a timeout value (after the time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Barinov within the teachings of White and Falk to include a second checking of authenticity of the first data block after a timeout value because of the analogous concept of blockchain technologies using time as a means for verification. Barinov includes a process of a second or subsequent checking of authenticity of a first data block after a timeout value. This is important because it adds an enhanced method of verification and provides assurances to nodes in the blockchain that after the time has elapsed, expired or timed out a second checking or verification will be conducted to the same block. This proves vital with software usage information and track reports associated with software licensing that are added to the blockchain on a specific time. This allows user to have a preventive measure from duplication, cloning or compromise of the distributed ledger because all blocks after a timeout value has passed would be identified and address. This provides clarity to the multiple users in interaction and establishes trust in the network. 



Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S Pub. No. 20210391041, hereinafter referred to as “White”) and Falk et al. (U.S Pub. No. 20200117585, hereinafter referred to as “Falk”) in further view of Rainer Falk et al. (U.S Pub. No. 20210342363, hereinafter referred to as “Rainer Falk”)

Regarding Dependent Claim 11 (Currently Amended), White does not explicitly teach the method according to claim 1, wherein the authentication block includes a counter value for each trusted authentication node; the checking step comprises a first checking of the authenticity of a first data block; when the first data block is located after a last authentication block, but has been written before a timeout value has passed from the last authentication block was written, the information of the distributed ledger is considered as verified and alive until this first data block; and the method includes two consecutive authentication writing operations performed with an authentication writing period which is lower than the timeout value.
Wherein Falk teaches the method according to claim 1, wherein the checking step comprises a first checking of the authenticity of a first data block; ((Figure 3 labels G1, T1A, G2; first data block (G1 with transactions T1a etc.)), (Par. (0021) “a link with its transactions are transmitted to one or more nodes of a blockchain. If these transactions are validated successfully (e.g. by the node (nodes)), for example, these transactions are in particular concatenated as a new link (links) to at least one existing link of the blockchain [1]. In particular, the validation of transactions or the inclusion in a link or a block of the blockchain of a valid, validated transaction or the rejection of an invalid transaction can be referred to as performing the transaction.”; authenticity of a first data block (link with its transactions that are validated))
 when the first data block is located after a last authentication block, but has been written before a timeout value has passed from the last authentication block was written, 30the information of the distributed ledger is considered as verified and alive until this first data block; and  (Figure 3 labels G2 AND G3; first data block is located after last data block (first data block G3 is located after last authentication block G2)), (Par. (0033) “test whether the prescribed transaction appears in a link of the blockchain within a prescribed interval of time and/or the prescribed transaction was validated successfully. If for example an unsuccessful attempt is made to insert the prescribed transaction into the blockchain, the prescribed transaction is not comprised by a link of the blockchain. In such a case, for example testing can result in a stipulated value being recorded as a measured value after a prescribed interval of time (e.g. timeout). If for example the preset value now requires e.g. the validation of the prescribed transaction to be performed within a prescribed time window (e.g. 30 seconds), a deviation is found when the preset value is compared with the measured value. [..] the link that comprises the prescribed transaction into/to the blockchain requires longer than the prescribed time window (that is to say the preset value)”; first data block is located (transaction of link appears) but has been written before a timeout value (inserted transaction into the blockchain corresponding to an interval of time or timeout value)), (Par. (0074) “If the preset value requires the prescribed transaction to be contained in a link of the blockchain within 30 seconds, for example, and the measured value contains a timeout, then a deviation from the preset value is found. If the measured value contains e.g. 20 seconds, on the other hand, then a concordance with the preset value is found.”; has been written before a timeout value (measure value contains 20 seconds that is before timeout value of 30 seconds) the distributed ledger is considered verified and alive (the preset value is found)), (Par. (0086) “the test of the liveliness of the blockchain or of the nodes thereof is realized by a smart contract. To this end, the smart contract generates the prescribed transaction (e.g. the liveliness test transaction), inserts it into the blockchain, performs the prescribed transaction and tests the measured value against the preset value.”; the information of the distributed ledger is considered verified and alive (test of the liveliness of the blockchain corresponding to the preset value that is measured against))
the method includes two consecutive authentication writing operations performed with an authentication writing period which is lower than the timeout value. (Par. (0073-0074) “The preset value can for example prescribe threshold values (e.g. a period of time before a transaction is contained in successfully validated fashion in the blockchain, a number of successfully validated transactions contained in the blockchain) that the measured value must not exceed or is supposed to contain. [..] If the preset value requires the prescribed transaction to be contained in a link of the blockchain within 30 seconds, for example, and the measured value contains a timeout, then a deviation from the preset value is found. If the measured value contains e.g. 20 seconds, on the other hand, then a concordance with the preset value is found.”; two consecutive authentication writing operations (a number of successfully validated transactions)) with an authentication writing period (period of time) which is lower than the timeout value (if the measured value contains 20 seconds; 20 seconds lower than 30 seconds timeout value))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Falk within the teachings of White to include checking of the authenticity of a first data block if the first data block if the first data block is located after the last authentication block, but has been written before a timeout value has passed from the last authentication block was written, 30the information of the distributed ledger is considered as verified and alive because of the analogous concept of blockchain technologies and the use of time as a method for verification. Falk includes a process in which the checking of the authenticity of blocks corresponds to if the first data block is located after the last authentication block, but has been written before a timeout value has passed from the last authentication block was written, the information of the distributed ledger is considered as verified and alive. This is important because by checking the state of the distributed ledger as well as the presence and information being alive using a time authentication element with a timeout value it provides a way for users to detect if the distributed ledger has been duplicated, compromised, copied or forged in any way. This proves important for software developers and licenses management systems with shortcomings of hackers or malicious entities cloning the distributed ledger and users running software on the illegitimate ledger. By checking if the information on the distributed ledger is alive, active and exhibiting liveliness the user has a means for detecting valid and accurate blockchain information that can be used for multiple parties without concerns for falsified records. This in return diminishes malicious user attacks and unnecessary risk because by considering information on a distributed ledger to be alive coupled with a timely authentication process the chances of duplication or cloning lessen significantly. This maintains the integrity of the system as a whole and assures nodes in the blockchain high credibility and trustworthiness.
However White and Falk do not explicitly teach the authentication block includes a counter value for each trusted authentication node;
Wherein Rainer Falk teaches 25the authentication block includes a counter value for each trusted authentication node; (Par. (0145) “ a blockchain or a peer-to-peer database) that is formed in particular as a data structure and so that in each case comprises [..] A data block can comprise for example information about the size (data size in bytes) of the data block, a data block header (block header), a transaction counter and one or more transactions. The data block header can comprise for example a version, a concatenation checksum, a data block checksum, a timestamp, a proof of work and a nonce (one-off value, random value or counter that is used for the proof of work).”; the authentication block includes a counter (a data block comprises a transaction counter) for each trusted authentication node (peer-to peer in blockchain)), (Par. (0148) “Such nodes can for example execute transactions of a distributed database system or the data blocks of the transactions or insert or concatenate new data blocks containing new transactions into the distributed database system by new data blocks. This validation and/or concatenation can in particular be performed by a trusted node (e.g. a mining node) or exclusively by trusted nodes”; each trusted authentication nodes (trusted nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rainer Falk within the teachings of White and Falk to include an authentication block including a counter value for each trusted authentication node because of the analogous concept of blockchain technologies. Rainer Falk includes an implementation of a counter value in a block that is for each trusted node. This is significant because by using a counter value on blocks with this specific type of information or value can be accepted. This instance coupled with an authentication time element can securely protect blocks being written in the ledger because only block with a counter value that are written in before the last block of the blockchain or between a period of time/ timeout value the blockchain are authentic. This purpose allows multiple nodes in the blockchain to the contents of data blocks to be valid and accurate from  blocks that might have been duplicated forged or modified.

Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S Pub. No. 20210391041, hereinafter referred to as “White”) and Falk et al. (U.S Pub. No. 20200117585, hereinafter referred to as “Falk”) in further view of Alferov et al. (U.S Pub. No. 20200272619, hereinafter referred to as “Alferov”)

Regarding Dependent Claim 13 (Currently Amended), the combination of White and Falk do not explicitly teach the method according to claim 1, further comprising the step of the participating nodes writing data blocks when the step of checking considers the information of the distributed ledger as verified and alive. 
Wherein Alferov teaches the method according to claim 1, further comprising the step of the participating nodes writing data blocks (Par. (0036) “0036) “System 1 writes resulting transaction as audit event into Data Block, which time period includes transaction timestamp. After transaction is made, System 1 notifies Seller on the transaction”; writing data blocks (writes into data blocks)), (Par. (0034) “Data Processing/Encryption Nodes, which form Channel Layer of the architecture and are connected to Storage Nodes of Data Blocks Persistence Network, where data is stored in encrypted form enforcing permissioned read access. Data Processing/Encryption Nodes encrypt events data, generate Data Blocks and store them in Storage Nodes. Data Processing/Encryption Nodes also read Data Blocks of others to run data clearing verifications. Data Processing/Encryption Nodes interact with Blockchain Network nodes to register Data Blocks”; participating nodes writing data blocks (Nodes corresponding to registering data blocks))
when the step of checking considers the information of the distributed ledger as verified and alive. (Par. (0029) “To do so Data Block reporter executes blockchain transaction, which writes into Decentralized ID entry stored in blockchain database, that starting with timestamp of this transaction new blockchain address shall be considered as active for Decentralized ID and old address shall not be considered as valid. To avoid identity stealing in case of blockchain address compromise this change is confirmed by Authority upon request of ID owner. To verify Data Block submit transaction ownership, Auditor checks that used blockchain address was active at the moment of Data Block registration transaction for specific Decentralized ID.”; checking considers the information of the distributed ledger as verified and alive (writing of the blockchain transaction into the blockchain corresponding to considering the new blockchain address as active and verifies the data block with the auditor checking if the blockchain address was active))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rainer Falk within the teachings of White and Falk to include writing data into blocks and checking to consider the distributed ledger is verified and alive because of analogous concept of blockchain technologies and verifying multiple components of the system. Alferov includes a process of writing data into blocks and checking if the blockchain was verified and alive/active, this is significant because by periodically checking if the distributed ledger is active or alive users can have an indication of whether or not the blockchain is compromised or being forged based on the activity. By linking the writing of the blocks along with the consideration of the verified and alive ledger the user is assured high confidence and credibility that the sensitive information such as financial transaction, software usage, track reports and other confidential data that is written into the ledger is verified and not duplicated cloned at risk by malicious users because the activity or liveliness of the blockchain coincides with the written blocks. This maintains the integrity of the system and promotes free flowing exchanges of communication unimpeded or altered. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johnson; Lars (U.S Pub. No. 20210256096) “SPLIT LEDGER SOFTWARE LICENSE PLATFORM”. Considered this reference because it addressed the use of software instances and license management associated with a blockchain that is written similar to the inventive concept of the instant application

Zhang; Jiannan (U.S Pub. No. 20200026699) “Highly Performant Decentralized Public Ledger With Hybrid Consensus”. Considered this application because it relates blockchain technologies based on voting or a consensus used to verify the liveliness or checking if the blockchain is alive.

Klianev; Ivan (U.S Pub.  No. 20190251199) “Transactions Across Blockchain Networks”. Considered this application because it addressed the electing or voting of blockchain transactions based on trusted nodes as well as checking for if the blockchain is updated.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497

/Jeremy S Duffield/Primary Examiner, Art Unit 2498